
	

114 HR 41 IH: David Ray Hate Crimes Prevention Act of 2015
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 41
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Ms. Jackson Lee introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To enhance Federal enforcement of hate crimes, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the David Ray Hate Crimes Prevention Act of 2015 or David’s Law.
		2.FindingsCongress finds that—
			(1)the incidence of violence motivated by the actual or perceived race, color, national origin,
			 religion, sexual orientation, gender, or disability of the victim poses a
			 serious national problem;
			(2)such violence disrupts the tranquility and safety of communities and is deeply divisive;
			(3)existing Federal law is inadequate to address this problem;
			(4)such violence affects interstate commerce in many ways, including—
				(A)by impeding the movement of members of targeted groups and forcing such members to move across
			 State lines to escape the incidence or risk of such violence; and
				(B)by preventing members of targeted groups from purchasing goods and services, obtaining or
			 sustaining employment or participating in other commercial activity;
				(5)perpetrators cross State lines to commit such violence;
			(6)instrumentalities of interstate commerce are used to facilitate the commission of such violence;
			(7)such violence is committed using articles that have traveled in interstate commerce;
			(8)violence motivated by bias that is a relic of slavery can constitute badges and incidents of
			 slavery;
			(9)although many local jurisdictions have attempted to respond to the challenges posed by such
			 violence, the problem is sufficiently serious, widespread, and interstate
			 in scope to warrant Federal intervention to assist such jurisdictions; and
			(10)many States have no laws addressing violence based on the actual or perceived race, color, national
			 origin, religion, sexual orientation, gender, or disability, of the
			 victim, while other States have laws that provide only limited protection.
			3.Definition of hate crimeIn this Act, the term hate crime has the same meaning as in section 280003(a) of the Violent Crime Control and Law Enforcement Act of 1994 (28 U.S.C. 994 note).
		4.Prohibition of certain acts of violenceSection 245 of title 18, United States Code, is amended—
			(1)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and
			(2)by inserting after subsection (b) the following:
				
					(c)
						(1)Whoever, whether or not acting under color of law, willfully causes bodily injury to any person or,
			 through the use of fire, a firearm, or an explosive device, attempts to
			 cause bodily injury to any person, because of the actual or perceived
			 race, color, religion, or national origin of any person—
							(A)shall be imprisoned not more than 10 years, or fined in accordance with this title, or both; and
							(B)shall be imprisoned for any term of years or for life, or fined in accordance with this title, or
			 both if—
								(i)death results from the acts committed in violation of this paragraph; or
								(ii)the acts committed in violation of this paragraph include kidnapping or an attempt to kidnap,
			 aggravated sexual abuse or an attempt to commit aggravated sexual abuse,
			 or an attempt to kill.
								(2)
							(A)Whoever, whether or not acting under color of law, in any circumstance described in subparagraph
			 (B), willfully causes bodily injury to any person or, through the use of
			 fire, a firearm, or an explosive device, attempts to cause bodily injury
			 to any person, because of the actual or perceived religion, gender, sexual
			 orientation, or disability of any person—
								(i)shall be imprisoned not more than 10 years, or fined in accordance with this title, or both; and
								(ii)shall be imprisoned for any term of years or for life, or fined in accordance with this title, or
			 both, if—
									(I)death results from the acts committed in violation of this paragraph; or
									(II)the acts committed in violation of this paragraph include kidnapping or an attempt to kidnap,
			 aggravated sexual abuse or an attempt to commit aggravated sexual abuse,
			 or an attempt to kill.
									(B)For purposes of subparagraph (A), the circumstances described in this subparagraph are that—
								(i)in connection with the offense, the defendant or the victim travels in interstate or foreign
			 commerce, uses a facility or instrumentality of interstate or foreign
			 commerce, or engages in any activity affecting interstate or foreign
			 commerce; or
								(ii)the offense is in or affects interstate or foreign commerce..
			5.Duties of Federal sentencing commission
			(a)Amendment of Federal sentencing guidelinesPursuant to its authority under section 994 of title 28, United States Code, the United States
			 Sentencing Commission shall study the issue of adult recruitment of
			 juveniles to commit hate crimes and shall, if appropriate, amend the
			 Federal sentencing guidelines to provide sentencing enhancements (in
			 addition to the sentencing enhancement provided for the use of a minor
			 during the commission of an offense) for adult defendants who recruit
			 juveniles to assist in the commission of hate crimes.
			(b)Consistency with other guidelinesIn carrying out this section, the United States Sentencing Commission shall—
				(1)ensure that there is reasonable consistency with other Federal sentencing guidelines; and
				(2)avoid duplicative punishments for substantially the same offense.
				6.Grant program
			(a)Authority To make grantsThe Administrator of the Office of Juvenile Justice and Delinquency Prevention of the Department of
			 Justice shall make grants, in accordance with such regulations as the
			 Attorney General may prescribe, to State and local programs designed to
			 combat hate crimes committed by juveniles.
			(b)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section.
			7.Authorization for additional personnel to assist State and local law enforcementThere are authorized to be appropriated to the Department of the Treasury and the Department of
			 Justice, including the Community Relations Service, for fiscal years 2015,
			 2016, and 2017 such sums as are necessary to increase the number of
			 personnel to prevent and respond to alleged violations of section 245 of
			 title 18, United States Code (as amended by this Act).
		
